Matter of Xavier P. (2017 NY Slip Op 00249)





Matter of Xavier P.


2017 NY Slip Op 00249


Decided on January 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2017

Sweeny, J.P., Renwick, Mazzarelli, Manzanet-Daniels, Feinman, JJ.


2736

[*1]In re Xavier P., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Riti P. Singh of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jeremy Shweder of counsel), for presentment agency.

Order, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about November 17, 2015, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of sexual abuse in the second degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court providently exercised its discretion in adjudicating appellant a juvenile delinquent and placing him on probation since this was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W ., 62 NY2d 947 [1984]), in light of the serious sex offense committed against a much younger child. An adjournment in contemplation of dismissal would not have ensured that, after its term expired, appellant remained in and satisfactorily completed an appropriate sex offender treatment program.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 12, 2017
CLERK